           Case 3:19-cv-07651-EMC Document 191-2 Filed 08/04/20 Page 1 of 2



 1
                                UNITED STATES DISTRICT COURT
 2                            NORTHERN DISTRICT OF CALIFORNIA

 3

 4   INTEL CORPORATION and APPLE INC.,            Case No. 3:19-cv-07651-EMC
 5
                                  Plaintiffs,    [PROPOSED] ORDER GRANTING INTEL
 6   v.                                          CORPORATION AND APPLE INC.’S
                                                 ADMINISTRATIVE MOTION TO FILE
 7   FORTRESS INVESTMENT GROUP LLC,              AMENDED COMPLAINT UNDER SEAL
     FORTRESS CREDIT CO. LLC, UNILOC 2017
 8   LLC, UNILOC USA, INC., UNILOC
     LUXEMBOURG S.A.R.L., VLSI
 9
     TECHNOLOGY LLC, INVT SPE LLC,
10   INVENTERGY GLOBAL, INC., IXI IP, LLC,
     and SEVEN NETWORKS, LLC,
11
                                   Defendants.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
          Case No. 3:19-cv-07651-EMC                  [PROPOSED] ORDER GRANTING INTEL AND APPLE’S
                                                         ADMINISTRATIVE MOTION TO FILE COMPLAINT
                                                                       CONDITIONALLY UNDER SEAL
           Case 3:19-cv-07651-EMC Document 191-2 Filed 08/04/20 Page 2 of 2



 1           Having considered the motion filed by plaintiffs Intel Corporation and Apple Inc. and the
 2   accompanying declarations, the Court grants Intel and Apple’s Administrative Motion to File
 3
     Amended Complaint Under Seal with respect to the following portions of the Amended Complaint:
 4

 5
      Page                             Paragraph                       Line Number(s)
 6
      37                               104                             14-16
 7
      38                               107                             4-6
 8
      38                               109                             12-15
 9
      51                               151                             11-13
10
      58                               174                             5-9
11
      66                               208                             5
12
      70                               228                             11-13, 15, 24
13
      71                               229                             14-15, 19-20
14
      72                               229                             1-2
15
      77                               247                             5-6, 11-12, 17-18
16
      96                               317                             16-18
17
      101                              335                             3-5, 7, 16
18
      121                              421                             9-11
19
             IT IS SO ORDERED.
20

21
     Date:                                                 By:___________________________
22

23

24

25

26

27

28
       Case No. 3:19-cv-07651-EMC                      1       [PROPOSED] ORDER GRANTING INTEL AND APPLE’S
                                                                  ADMINISTRATIVE MOTION TO FILE COMPLAINT
                                                                                CONDITIONALLY UNDER SEAL
